Citation Nr: 0808019	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-41 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from April 1970 to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  An August 1989 rating decision denied service connection 
for a bilateral knee disorder is, in the absence of an 
appeal, final.

2.  The evidence submitted since the August 1989 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral knee disorder but does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The August 1989 rating decision is final.  New and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a bilateral knee disorder has not been 
submitted.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.156(a), 3.159 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
July 2002 and April 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
In the April 2004 letter, VA informed the veteran of the need 
to submit all pertinent evidence in his possession, what 
would constitute new and material evidence, and the reason 
his prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  While the veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated, as shown in the Statement of the Case and 
the Supplemental Statement of the Case.  Prickett v. 
Nicholson,  20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



General Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of separation from active duty, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Legal Background

The veteran submitted his original application in 1989 for 
bilateral knee injury.  He provided no details on the VA Form 
21-526.  Service records include a formal Line of Duty 
Investigation that notes the veteran was performing duty as a 
military policeman in November 1971 in Okinawa, Japan, when 
he was involved in a motor vehicle accident.  The report 
notes the veteran sustained a sprained wrist and lacerations, 
and that he and the passenger were treated and released.  
There are no medical or official records showing that the 
appellant injured his knees in this accident.

The service medical records are negative for any entries 
associated with the noted treatment.  On his October 1973 
Report of Medical History for Separation, the veteran noted 
that he had been advised to have a knee operation upon 
reaching age 21, but he denied ever having received any 
inpatient treatment.  The report is rubber stamped with the 
phrases, "no residual disability" and "no illnesses during 
service."  The October 1973 Report Of Medical Examination 
For Separation notes all areas were assessed as normal.  The 
veteran was deemed physically fit for separation.  Neither 
was there any evidence of treatment for knee pathology or 
arthritis within one year of separation from active service.

An August 1989 rating decision denied the claim, and a RO 
letter dated in August 1989, notified the veteran of the 
decision and of his appeal rights.  The claims file contains 
nothing to indicate that the veteran did not receive the 
August 1989 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely notice 
of disagreement with that decision.  Thus, the August 1989 
rating decision became final.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) held that the question of what constitutes new 
and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is reopened and the 
ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since the 1989 decision 
consists of VA treatment records, a VA Discharge Summary, and 
the veteran's testimony at the hearing.  He asserted that his 
in-service treatment for his knees included a brace for his 
right knee, which he was wearing at the time of his 
separation, and that he was profiled, as he was no longer 
able to perform the duties of a military policeman.  He 
reported continuing to wear a brace for the next five years.  
Further, the veteran asserted, he sought treatment at a VA 
facility in Augusta, Georgia, within six months of his 
separation from service.  Transcript, pp. 9-13.  He was 
involved in a second accident in 1999.  Id., p. 14.

The RO expended significant effort to obtain records of the 
VA treatment the veteran asserted he received in the 1970's, 
but the only VA records obtained only dated to 1987.  A June 
1987 VA Discharge Summary notes the veteran's admission for 
depressive symptoms.  The summary notes the physical 
examination of the veteran was unremarkable.  The 1972 motor 
vehicle accident was noted and that the veteran sustained a 
cut up the right side of the neck, and he did not lose 
consciousness.  The diagnosis at discharge was adjustment 
disorder with depressed affect.  Right knee X-Rays taken in 
April 1992 were read as showing a stable knee with no acute 
findings.  There were hypertrophic changes which were opined 
to may be due to prior trauma.  A July 2001 entry notes the 
veteran's complaints of chronic pain from the rod placed in 
his right knee.  There is no reference to complaints related 
to the left knee.

A December 2002 VA fee-basis examination report notes the 
veteran's report of having been involved in motor vehicle 
accidents in 1972 and 1999.  He told the examiner that he 
fractured his left tibia and fibula in the 1972 accident, and 
he sustained a right femoral head fracture in the 1999 
accident.  He also lost the vision in his right eye in that 
accident.  The examiner diagnosed bilateral degenerative 
joint disease of the knees.  He did not opine or indicate 
that the veteran's bilateral knee disorder was causally 
related to his active service.

VA outpatient records of 2007 note the veteran's complaints 
of bilateral knee pain, mostly in the right knee.  They 
include a December 2007 diagnosis of chronic bilateral knee 
pain, right greater than left, which the veteran reports is 
related to a 1972 motor vehicle accident.

The Board finds that while the evidence added to the record 
since 1989 is new, it is not in fact material.  It is new in 
the sense that it was not before the rating board in 1989, 
and it shows that the veteran does in fact manifest a 
bilateral knee disorder.  Thus, it is not redundant with the 
evidence that was already of record.  Nonetheless, it is not 
material, as it does not raise a reasonable possibility of 
establishing the claim, as there is no indication whatsoever 
the current bilateral knee symptomatology is causally linked 
to the November 1971 in-service motor vehicle accident.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  The veteran's written and oral 
testimony is not competent to link his current symptoms with 
a specific etiology.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Thus, the Board is constrained to find that new and material 
evidence has not been presented, and the relief sought on 
appeal is denied.  38 C.F.R. § 3.156(a).

In reaching this decision the Board considered the fact that 
an April 1992 x-ray report noted hypertrophic changes which 
may be due to prior trauma.  The examiner did not identify 
what trauma he/she was referring to.  Hence, this evidence 
does not raise a reasonable possibility of changing the prior 
outcome.  

Similarly, the December 2007 diagnosis which references the 
veteran's belief that there is a link between service and a 
current bilateral knee disorder is simply a restatement of a 
lay person's opinion.  It is not medical evidence linking a 
bilateral knee disorder to service.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral knee disorder.  
The petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


